EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-487-6555 FOR IMMEDIATE DISTRIBUTION Capitol Bancorp Limited Announces the Sale of Four Michigan Affiliate Banks LANSING, Mich., and PHOENIX, Ariz.: March 31, 2008: Capitol Bancorp Limited (NYSE: CBC), a $4.9 billion national community bank development company, announced today that it has entered into a definitive agreement to sell four affiliate banks, Grand Haven Bank, Kent Commerce Bank, Muskegon Commerce Bank and Paragon Bank & Trust, with combined assets of $420 million as of December 31, 2007, to Northstar Financial Group Inc., a Michigan-based, privately-held financial holding company. Capitol Bancorp will receive total cash consideration approximating $52 million for the banks.Capitol Bancorp’s Chairman and CEO Joseph D. Reid said, “Capitol Bancorp adopted a strategic plan ten years ago to geographically diversify our Corporation.This transaction will enable Capitol Bancorp to continue its national expansion by redeploying capital into new markets to further support its foundation.” Michigan represents the largest concentration of assets within the Capitol Bancorp network with 13 affiliate banks and assets totaling $1.7 billion as of December 31, 2007.Capitol Bancorp currently has 62 individually chartered community banks, with consolidated assets of $4.9 billion, operating in 17 states across the country.“This transaction will serve to help balance our level of banking assets in the state, placing Michigan on par with Capitol Bancorp’s presence in the states of Arizona and California,” added Reid. Following a record year of bank development in 2007, where Capitol Bancorp opened 11 de novo community banks, including expansion into the states of Nebraska, New York, Oregon and Texas, the Corporation continues its current plans to further diversify its network of community banks.Capitol Bancorp has applications pending for six de novo banks in four states: Arizona, North Carolina, Ohio and Oklahoma.Two affiliate banks have been opened thus far during 2008 in Colorado and Missouri.In addition, pending regulatory approval, the Corporation will acquire a majority interest in Forethought Federal Savings Bank, a trust company headquartered in Batesville, Indiana with $300 million of assets under management. Attached is a “Summary Selected Financial Data” relating to the transaction, which is subject to regulatory approval and estimated to be completed in the second quarter of 2008.The transaction will involve an approximate $52 million cash payment from Northstar Financial Group to Capitol Bancorp.In addition, Capitol Bancorp will continue to provide certain operational services for the four banks to facilitate a smooth and successful transition. About Capitol Bancorp Limited Capitol
